                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


BARBARA A. GIBSON, individually                Case No. CV-18-112-GF-BMM
and as Personal Representative of the
Estate of Johnny G. Gibson; JOHN
TRAVIS MORGAN GIBSON, and
DIXIE LEE GIBSON,                                   AMENDED
                                              JUDGMENT IN A CIVIL CASE
                     Plaintiffs,

  vs.

THE UNITED STATES, and DOES
1-10,

                     Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS HEREBY ORDERED, under Federal Rules of Civil Procedure 58, that
 the Clerk of Court enter judgment by separate document in favor of the Plaintiffs
 as follows:

          1. The Estate of Johnny G. Gibson is granted judgment against
             Defendant in the amount of $183,814.00;

          2. Barbara Gibson is granted judgment against Defendant in the amount
             of $289,434.00;
3. Dixie Lee Gibson is granted judgment against Defendant in the amount of
   $70,000.00;

4. 4) John Travis Gibson is granted judgment against Defendant in the amount
   of $35,000.00.

   Dated this 6th day of April, 2020.

                            TYLER P. GILMAN, CLERK

                            By: /s/ S. Redding
                                                 S. Redding, Deputy Clerk
